Citation Nr: 0619253	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, 
previously claimed as eczematous dermatitis.  

2.  Entitlement to an increased rating for the service-
connected exercise-induced compartment syndrome with history 
of shin splints, right lower extremity, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected exercise-induced compartment syndrome with history 
of shin splints, left lower extremity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1987 to February 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2004.  Then, in April 
2005, he testified at a subsequent personal hearing at the 
Board before the undersigned.  Transcripts of his testimony 
have been associated with the claims file.

The reopened issue of service connection for a skin disorder, 
as well as the increased rating issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claim of service connection for a skin condition, 
but the veteran did not appeal in a timely fashion from that 
decision.  

2.  In an October 2001 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
a skin disorder, but the veteran did not appeal in a timely 
fashion from that decision.  

3.  New evidence has been presented since the October 2001 
decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2001 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's October 2001 rating decision which denied service 
connection for a skin disorder; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of whether 
new and material evidence has been received sufficient to 
reopen the claim of service connection for a skin disorder.  

Historically, in a March 1998 rating decision, the RO denied 
service connection for a skin disorder, based on a finding 
that a chronic skin condition, diagnosed as eczematous 
dermatitis, was not established during service.  A notice of 
disagreement was not received within the subsequent one-year 
period.

In an October 2001 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claim of service connection for a skin 
disorder.  The RO acknowledged the presence of a current skin 
condition, but found that the veteran had not submitted any 
evidence of in-service incurrence.  A notice of disagreement 
was not received within the subsequent one-year period.

Currently, the appellant contends that he was treated for his 
skin condition within months after his discharge from 
service, and thus, service connection is warranted.  

Additional evidence has been added to the record.  The 
veteran submitted two letters that he wrote to his wife while 
he was serving in the Persian Gulf.  In these letters, dated 
in February 1991 and March 1991 the veteran complained of a 
skin irritation with itching and swelling.  

In addition, the veteran submitted evidence of in-service 
treatment for a skin condition in May 1993.  Also, a VA 
treatment record reflects treatment for a rash on his face 
and arms in April 1995.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case because the claim to reopen was received 
in February 2002 and the amendment applies to claims filed on 
or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denials should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no evidence of a chronic in-
service skin condition.  The March 1998 and October 2001 RO 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
evidence of an in-service skin disorder.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.

Evidence submitted since the RO's October 2001 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's October 2001 decision; thus, the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a skin 
disorder having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a skin 
disorder, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, the AMC must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

In view of the above determination that the veteran's claim 
for service connection for a skin disorder is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In this regard, VA is now required to assess 
the credibility and probative value of all the evidence of 
record in determining whether the claim may be granted.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  

In this case, the evidence of record reveals that the veteran 
indeed complained of a skin irritation during service, on 
multiple occasions, and was also treated for a skin condition 
within two months after discharge from service.  The current 
medical evidence indicates that the veteran has a skin 
condition, and the veteran has submitted photographs that 
illustrated such a condition.  

However, the veteran's skin condition has not been examined 
by VA since 1997 and it is therefore unclear whether the 
veteran's current skin disorder was first manifest during 
service or shortly thereafter.  In other words, a medical 
opinion is necessary to determine whether the veteran's in-
service skin complaints were manifestations of a current skin 
disorder.  

On remand, the veteran should be afforded a VA examination to 
determine whether his current skin disorder, if any, was 
incurred in or aggravated by service, or whether it was first 
manifest within a year following discharge from service.  The 
examiner must be provided with the veteran's claims file and 
review the pertinent documents therein prior to the 
examination.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim of service connection.  

With regard to the increased rating claims for the service-
connected right and left lower extremity exercise-induced 
anterior compartment syndrome, recent medical evidence added 
to the claims file in May 2006 reveals that the veteran 
underwent a thoracic laminectomy procedure with removal of 
intradermal schwannoma in April 2006.  A VA examination 
conducted two days earlier notes decreased strength in the 
lower extremities with decreased range of motion.  The 
impression was T6 intradural tumor.  

In light of the newly received evidence, the Board finds that 
the veteran should be re-examined.  It is unclear whether the 
intradural tumor was the source of, or contributed to, the 
veteran's lower extremity pain.  If it is determined to be 
related in any way, then the examiner should explain how the 
tumor affected, or now how the surgery affects, the state of 
the veteran's anterior compartment syndrome of both lower 
extremities.  

After completion of the development requested hereinabove, 
the RO should consider, if appropriate, rating the veteran's 
service-connected exercise-induced anterior compartment 
syndrome of both lower extremities under an orthopedic 
diagnostic code rather then a diagnostic code for muscle 
injury.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
right and/or left exercise-induced 
anterior compartment syndrome, and skin 
disorder, not already associated with the 
claims file.  

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the current nature and likely etiology of 
any skin disorder.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed skin disorder.  The examiner 
should first identify if any such skin 
disorder exists, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that any current skin 
disorder had its onset during service 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records and 
VA records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  The veteran should be afforded a VA 
orthopedic/neurological examination to 
determine the current nature and severity 
of the service-connected exercise-induced 
anterior compartment syndrome of the 
right and left lower extremities, taking 
into consideration the recent thoracic 
laminectomy to remove an intradural 
tumor.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should provide an opinion, with 
adequate rationale, as to whether the 
compartment syndrome was effected by the 
tumor, and/or what effect the surgical 
procedure had, if any, on the service-
connected disability.  All findings must 
be reported in detail and all indicated 
testing must be accomplished.  

4.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  In particular, the 
RO/AMC should, if appropriate, consider 
rating the veteran's service-connected 
anterior compartment syndrome under a 
diagnostic code other than that of muscle 
injury.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


